Title: To James Madison from Horatio Gates, 1 February 1803
From: Gates, Horatio
To: Madison, James



Dear Sir
New York 1st: Febry: 1803:

Mr: Garnett, who does me the Favour to present you this Letter, is my particular Friend; He goes upon a Vissit of Curiosity to Washington; he is a Scientific philosophic Man; his present rage is for Agriculture. About five years since, he bought a Farm upon Rariton, within a Mile of Brunswick, where he is trying all manner of projects, in Cultivation, New, & Old; and every thing that Experience, Industry, Books, & Genius can Teach Him: as he is very Independent in his Circumstances, something may come from his Labours that may be of Benefit to the public. He has had time to Frame, & publish a Nautical Almanac, calculated for this Meridian; That, annually publish in England, Sells for fifteen Shillings Sterling; His, is sold at three fourths of a Dollar; I wish you to recommend it to The Secretary of Marine, & if, upon his perusal, it meets with his Approbation, he will certainly recommend it to our Naval Officers. Every Republican, every Whigg, every Sincere Friend to The Administration and these, make the Great Majority of The People, are Decidedly in Their Favour, and The public Voice, is, Go on, and prosper. It is a Cordial to my Old Heart, to know this; & that the Civil Liberty of this Country cannot be destroyed, but by a Combination of the Great Majority of the people comitting a political Felo de se upon Themselves! It is near a Year ago since I gave you a Secret, and Confidential Hint of a Suspicion that attached to a Certain Gentleman; that has been so publicly, & so Amply animadverted upon Since, that those who doubt, & those who believe, are left to themselves to decide upon the Subject. It gives me inexpressible pleasure to find my Friend Monroe is appointed Minister Extraordinary both to Spain, & France; from His Negotiations there is the Brightest promise of that which is most Beneficial to This Country, peace, and uninterrupted Commerce. I must repeat to You how very pleasing it would be to me, & my Mary, if you, & your Lady, would pay Us a Vissit next Summer at Rose-Hill; you have been there, & if you please, can recommend it to Mrs: Maddison with our invitation, present our respectfull Compliments to Her, and believe me Dear Sir Your Sincere Friend & Obedient Servant
Horatio Gates.
 

   
   RC (DLC). Docketed by JM.



   
   John Garnett’s Nautical Almanac and Astronomical Ephemeris, for the Year 1804 was published at New Brunswick, New Jersey, in 1803 (Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 50378).



   
   See Gates to JM, 11 and 16 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:457, 470–71 and nn.). Among the charges hurled in the political wars between the supporters of Burr and Clinton in the summer of 1802 was the claim that John Armstrong had resigned his Senate seat to allow the appointment of DeWitt Clinton (Jabez D. Hammond, The History of Political Parties in the State of New-York, from the Ratification of the Federal Constitution to December, 1840 [2 vols.; Albany, N.Y., 1842], 1:183–84).


